<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                 United States Court of Appeals <br>                     For the First Circuit <br> <br> <br> <br> <br> <br>No. 99-1960 <br> <br>                    PEDRO OSCAR CRUZ, ET AL., <br> <br>                     Plaintiffs, Appellants, <br> <br>                                v. <br> <br>                  JUAN R. MELECIO, ETC., ET AL., <br> <br>                     Defendants, Appellees.  <br> <br> <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                 FOR THE DISTRICT OF PUERTO RICO <br> <br>        [Hon. Juan M. Prez-Gimnez, U.S. District Judge] <br> <br> <br> <br>                              Before <br> <br>                    Selya, Boudin and Lynch, <br>                                 <br>                        Circuit Judges. <br>                                 <br>                                 <br>                                 <br>     Roberto A. Fernandez for appellants. <br>     Pedro A. Delgado, with whom O'Neill & Borges was on brief, for <br>defendants-appellees. <br>     Gustavo A. Gelp, Solicitor General, Puerto Rico Dep't of <br>Justice, for intervenor-appellee. <br> <br> <br> <br> <br> <br>February 17, 2000 <br> <br> <br> <br>                                 <br>

  SELYA, Circuit Judge.  The appellants in this case <br>challenge the constitutionality of certain provisions of Puerto <br>Rico law regulating ballot access on the part of political parties.  <br>Their appeal asks us to set aside an order of the district court <br>dismissing their complaint and to grant declaratory and injunctive <br>relief.  Resolving this dilemma requires us to confront complex and <br>highly nuanced questions of comity, federalism, and the proper use <br>of federal judicial power.  After studying the problems presented, <br>we reverse the order of dismissal and remand to the district court <br>with directions to stay further proceedings pending the resolution <br>of a related case awaiting decision before the Puerto Rico Supreme <br>Court. <br>I.  BACKGROUND <br>  The appellants are citizens of Puerto Rico and members of <br>the Partido Accin Civil (the Party).  They seek to register the <br>Party on a commonwealth-wide basis, so that its candidates will <br>appear on the ballot for the November 2000 general election.  To do <br>so, they must file petitions with the Puerto Rico Election <br>Commission (the Commission) before June 1, 2000, which have been <br>signed by registered voters aggregating no less than five percent <br>of the total votes cast for gubernatorial candidates in the <br>preceding general election.  See P.R. Laws Ann. tit. 16,  3101(3).  <br>Each petition must be notarized and filed within seven days.  See <br>id.  3101(3), 3102.  Based on participation in the 1996 <br>gubernatorial election, the Party must garner approximately 100,000 <br>signatures. <br>  Apparently viewing this hurdle as insurmountable (or <br>nearly so), the appellants filed this action for declaratory and <br>injunctive relief in Puerto Rico's federal district court.  They <br>named the members of the Commission as defendants and asserted that <br>the notarization requirement and seven-day deadline, separately and <br>in combination, transgress the First and Fourteenth Amendments to <br>the United States Constitution by abridging the appellants' rights <br>to free speech and association, to participate meaningfully in the <br>political process, to vote, and to enjoy equal protection of the <br>laws.  In support of these asseverations, the appellants allege <br>that the process is prohibitively expensive because only attorneys <br>can act as notaries in Puerto Rico; that, in any event, too few are <br>willing to take the time to validate petitions; that the seven-day <br>requirement is burdensome in light of the tight time parameters and <br>the "monumental" paperwork that must be included when a petition is <br>submitted to the Commission; that petitions to register a local <br>party need not be notarized; that petitions for aspirants in party <br>primaries may be filed ten days after being sworn (rather than <br>seven); and that there is no comparable deadline for petitions to <br>place independent candidates on the ballot. <br>  The appellants filed their federal complaint on March 23, <br>1999, and simultaneously moved for a preliminary injunction.  <br>Defendant-appellee Juan R. Melecio, the Commission chairman, cross- <br>moved for dismissal.  The Puerto Rico Attorney General intervened, <br>see 28 U.S.C.  2403(b), and joined Melecio's motion to dismiss.  <br>The motion theorized that the appellants' action was barred by res <br>judicata and that, in all events, the challenged requirements serve <br>compelling state interests without unduly burdening voters' <br>constitutional rights. <br>  The reference to res judicata relates to an action filed <br>by the Party in a commonwealth court on October 6, 1998.  In that <br>suit, brought against the Commissioners and others, the Party <br>challenged the same ballot-access requirements under both the <br>United States and Puerto Rico constitutions.  The Puerto Rico Court <br>of First Instance granted summary judgment in favor of the <br>defendants on January 21, 1999.  Just two days after the <br>commencement of the federal court action, the Puerto Rico Circuit <br>Court of Appeals affirmed the judgment.  See Partido Accin Civil <br>v. Commonwealth, No. KLAN9900158, slip op. (P.R. App. Mar. 25, <br>1999).  The Party took a further appeal to the Puerto Rico Supreme <br>Court.  On July 30, that court dismissed the appeal, see P.R. Laws <br>Ann. tit. 4,  22i(b) (providing for direct appeal from a judgment <br>of unconstitutionality, but not from a judgment of <br>constitutionality), instead granting certiorari.  The case (No. AC- <br>1999-20) has been briefed and is awaiting decision. <br>  The district court elected neither to delve into the <br>intricacies of the res judicata defense nor to address the <br>appellants' prayer for preliminary injunctive relief.  Instead, it <br>went straight to the heart of the case and dismissed the action on <br>the merits.  See Cruz v. Melecio, Civ. No. 99-1296 (PG), slip op. <br>(D.P.R. July 7, 1999) (granting defendants' and intervenor's motion <br>to dismiss under Fed. R. Civ. P. 12(b)(6)).  The district court <br>ruled while the improvident commonwealth appeal was pending and a <br>few days before the Puerto Rico Supreme Court granted certiorari.  <br>This appeal ensued. <br>II.  RES JUDICATA <br>  If successful, the res judicata defense ends our inquiry.  <br>Thus, we begin by addressing the efficacy of that defense. <br>  By federal statute, "judicial proceedings of any court of <br>any . . . State, Territory or Possession . . . shall have the same <br>full faith and credit in every court within the United States . . <br>. as they have by law or usage in the courts of such State, <br>Territory or Possession."  28 U.S.C.  1738.  This mandate <br>"requires federal courts to give the same preclusive effect to <br>state court judgments that those judgments would be given in the <br>courts of the State from which the judgments emerged."  Kremer v. <br>Chemical Constr. Corp., 456 U.S. 461, 466 (1982).  The fact that a <br>suit raises a federal question or seeks to vindicate federal <br>constitutional rights does not blunt the force of this command.  <br>See Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 80- <br>85 (1984); Allen v. McCurry, 449 U.S. 90, 96-105 (1980).  <br>Consequently, state law, with all its wrinkles, applies in deciding <br>the res judicata effect of a state court judgment in a federal <br>court.  See Montalvo-Huertas v. Rivera-Cruz, 885 F.2d 971, 974 <br>(1st Cir. 1989).  We therefore look to the law of Puerto Rico to <br>deduce the preclusive effect of the judgment entered by the Court <br>of First Instance. <br>  The Civil Code limns the operation of the doctrine of res <br>judicata in Puerto Rico: <br>      In order that the presumption of the <br>  res adjudicata may be valid in another suit, <br>  it is necessary that, between the case decided <br>  by the sentence and that in which the same is <br>  invoked, there be the most perfect identity <br>  between the things, causes, and persons of the <br>  litigants, and their capacity as such. <br> <br>P.R. Laws Ann. tit. 31,  3343.  Although the present appellants <br>are not named parties in the commonwealth court proceedings, they <br>are members of the organization that is the plaintiff there and <br>they control that litigation.  This type of privity suffices for <br>res judicata purposes.  See Montalvo-Huertas, 885 F.2d at 975 <br>(applying Puerto Rico law); see also Restatement (Second) of <br>Judgments  39 (1982).  After all, courts typically have refrained <br>from interpreting the phrase "perfect identity" literally, see <br>Futura Dev. Corp. v. Centex Corp., 761 F.2d 33, 43-45 (1st Cir. <br>1985), and the appellants do not suggest that nominal differences <br>between two actions will suffice to undermine the preclusive effect <br>of a commonwealth court ruling. <br>  Going beyond "identity" questions, due process imposes an <br>added requirement:  for res judicata to operate, the precluded <br>party must have had a full and fair opportunity to litigate her <br>case in the earlier proceeding.  See Allen, 449 U.S. at 95; <br>Massachusetts Sch. of Law at Andover v. American Bar Ass'n, 142 <br>F.3d 26, 39 (1st Cir. 1998); Medina v. Chase Manhattan Bank, 737 <br>F.2d 140, 145 (1st Cir. 1984).  The appellants seize upon this <br>imperative and vigorously assert that they were denied a full and <br>fair opportunity to litigate their federal claims in the <br>commonwealth proceedings. <br>  Stripped of rhetorical flourishes, this assertion reduces <br>to the notion that, by deciding the case on summary judgment and <br>without hearing oral argument, the commonwealth trial court <br>deprived the Party of an opportunity to litigate its claims.  This <br>is sheer persiflage.  There is nothing fundamentally unfair about <br>the summary judgment process, nor does the absence of an <br>opportunity to supplement written submissions with oral advocacy <br>constitute a denial of due process.  See United States v. One 1974 <br>Porsche 911-S, 682 F.2d 283, 286 (1st Cir. 1982) ("There is no <br>constitutional right to oral argument on a summary judgment <br>motion."). <br>  The appellants' next argument   that the commonwealth <br>trial court failed to acknowledge the constitutional principles <br>underlying their claims   leads nowhere.  Although the commonwealth <br>trial court did not explicitly mention the federal constitutional <br>rights of Party members, it relied throughout its opinion on United <br>States Supreme Court case law evaluating the constitutionality of <br>registration requirements for new political parties.  We have <br>deemed even more cryptic references sufficient in other settings to <br>show that a state court considered a federal constitutional <br>argument, see, e.g., Nadworny v. Fair, 872 F.2d 1093, 1101-03 (1st <br>Cir. 1989), and we see no reason to apply a different rule in this <br>context.  At any rate, it takes more than imprecise opinion writing <br>to ground a violation of due process in a situation of this sort; <br>substantive error, even of a constitutional magnitude, will not <br>deprive a procedurally adequate judicial proceeding of res judicata <br>effect.  See Federated Dep't Stores, Inc. v. Moitie, 452 U.S. 394, <br>398-99 (1981); Bolker v. Superior Court, 82 P.R.R. 785, 799-800 <br>(1961); cf. Jeter v. Hewitt, 63 U.S. (22 How.) 352, 364 (1859) <br>(observing that "res judicata renders white that which is black, <br>and straight that which is crooked").  A contrary rule would make <br>it impossible to resolve constitutional claims with any degree of <br>finality. <br>  Having overcome these process-oriented objections, we <br>turn next to the critical question:  would the Puerto Rico courts <br>ascribe preclusive effect to the existing judgment in the <br>commonwealth case?  We think not. <br>  Under Puerto Rico law, claim preclusion requires a prior <br>judgment on the merits that is, in the authoritative Spanish, <br>"final y firme" (officially translated as "final and <br>unappealable").  See Worldwide Food Distribs., Inc. v. Coln <br>Bermdez, 133 P.R. Dec. 827, 831 (1993) (official trans. at 4).  <br>This phrase makes manifest that a commonwealth court judgment <br>cannot be accorded preclusive effect until all available appeals <br>have been exhausted (or the time for taking them has expired).  See <br>Vega Arriaga v. J.C. Penney, Inc., 658 F. Supp. 117, 120-21 (D.P.R. <br>1987). <br> <br>  Even though the Puerto Rico Supreme Court has not made <br>this point in so many words, we believe that this is the clear <br>implication of the court's repeated emphasis on the phrase "final <br>y firme" in its discussions of res judicata.  E.g., Worldwide Food, <br>133 P.R. Dec. at 831 (official trans. at 4); Rodrguez Rodrguez v. <br>Colberg Comas, 131 P.R. Dec. 212, 222 (1992) (official trans. at <br>8); A & P Gen. Contractors, Inc. v. Asociacin Can, Inc., 10 P.R. <br>Offic. Trans. 987, 988 (1981); De Jess Borrero v. Guerra Guerra, <br>105 P.R.R. 282, 285, 286 (1976) (per curiam); Commonwealth v. <br>Sociedad Civil Agricola, 104 P.R.R. 548, 554 (1975) (per curiam); <br>Gonzlez Saldaa v. Superior Court, 96 P.R.R. 119, 122, 123 (1968).  <br>This emphasis is telling.  As the Puerto Rico Supreme Court has <br>written, "[r]es judicata is understood to mean that which has been <br>settled by the final judgment of a judge or competent court and <br>bears with it the firmness of its irreversibility."  Worldwide <br>Food, 133 P.R. Dec. at 834 (official trans. at 6) (quoting 8-2 Jose <br>Maria Manresa, Comentarios al Cdigo Civil Espaol 278 (1967)).  <br>And while the Spanish word "firme" encompasses several distinct <br>legal concepts, see Henry Saint Dahl, Dahl's Law Dictionary 215 (3d <br>ed. 1999), there is no doubt that when the Puerto Rico Supreme <br>Court uses the term to describe a judgment, the court intends to <br>denote unappealability.  See Ex parte Bolvar, 12 P.R.R. 261, 264- <br>65 (1907) (explaining that "[t]he meaning of a sentencia firme and <br>a sentencia final are entirely different in legal language, because <br>an appeal does not lie from a sentencia firme, while an appeal does <br>lie in the cases provided by the law from a sentencia final"); see <br>also Bolker, 82 P.R.R. at 792 (translating "firme" in this context <br>as "final and unappealable").  In other words, a judgment becomes <br>"final y firme" when no further appeal from it can be taken.  See <br>In re Pagn Coln, 100 P.R.R. 220, 224 (1971); Gonzlez Saldaa, 96 <br>P.R.R. at 122. <br>  Of course, the view that a judgment does not carry <br>preclusive effect until all available appeals have been exhausted <br>(or the time for taking them has expired) represents a departure <br>from the juridical norm.  See 18 James Wm. Moore et al., Moore's <br>Federal Practice  131.30[2][c][ii], at 131-97 to -98 (3d ed. 1999) <br>(describing rule that a federal court judgment must be given res <br>judicata effect as soon as it is issued, notwithstanding the <br>possibility   or even the pendency   of an appeal); see also <br>Restatement (Second) of Judgments  13 cmt. f, 16 (1982).  Be that <br>as it may, Puerto Rico is not the only jurisdiction to adhere to <br>the minority view.  See E.H. Schopler, Annotation, Judgment as Res <br>Judicata Pending Appeal or Motion for a New Trial, or During the <br>Time Allowed Therefor, 9 A.L.R.2d 984 (1950 & Supp. 1997) <br>(surveying cases from various jurisdictions).  In interpreting the <br>jurisprudence of a state, "our task is to ascertain the rule the <br>state court would most likely follow under the circumstances, even <br>if our independent judgment on the question might differ."  <br>Blinzler v. Marriott Int'l, Inc., 81 F.3d 1148, 1151 (1st Cir. <br>1996).  In this instance, a preclusion principle that does not <br>operate in the absence of a final, unappealable judgment lies well <br>within the ambit of Puerto Rico's judicial power and thus merits <br>federal recognition. <br>  The status of the proceedings in the commonwealth courts <br>thus answers the res judicata question that has been raised in this <br>case.  Federal courts can ascribe no greater preclusive force to a <br>state court judgment than would the courts of that state.  See <br>Johnson v. De Grandy, 512 U.S. 997, 1005 (1994); Board of Pub. <br>Works v. Columbia College, 84 U.S. (17 Wall.) 521, 529 (1873).  <br>Because claim preclusion under Puerto Rico law depends on the <br>existence of an unappealable final judgment and the commonwealth <br>court's judgment in this case was on appeal at the time the federal <br>district court ruled, principles of res judicata do not foreclose <br>the appellants' federal court action. <br> <br>III.  THE DISMISSAL ORDER <br>  This brings us to the crux of the matter.  The district <br>court dismissed the complaint for failure to state a claim upon <br>which relief could be granted.  See Fed. R. Civ. P. 12(b)(6).  We <br>afford plenary review to this ruling.  See Roth v. United States, <br>952 F.2d 611, 613 (1st Cir. 1991).  In doing so, we remain mindful <br>of our duty to reverse an order of dismissal under Rule 12(b)(6) if <br>the well-pleaded facts, taken as true, justify recovery on any <br>supportable legal theory.  See Conley v. Gibson, 355 U.S. 41, 45-46 <br>(1957); Aulson v. Blanchard, 83 F.3d 1, 3 (1st Cir. 1996). <br>  The jurisprudence of Rule 12(b)(6) requires us to <br>consider not only the complaint, but also matters fairly <br>incorporated within it and matters susceptible to judicial notice.  <br>See Beddall v. State St. Bank & Trust Co., 137 F.3d 12, 16-17 (1st <br>Cir. 1998); Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1017- <br>18 (5th Cir. 1996).  From this amalgam, we extract the well-pleaded <br>facts and draw all reasonable inferences favorable to the <br>complainant.  See Papasan v. Allain, 478 U.S. 265, 283 (1986); <br>Correa-Martinez v. Arrillaga-Belendez, 903 F.2d 49, 52 (1st Cir. <br>1990).  Under this forgiving standard, we cannot affirm the <br>dismissal order. <br>  Individuals have constitutionally protected interests in <br>free association and electoral participation, including the <br>formation of new political parties.  See Anderson v. Celebrezze, <br>460 U.S. 780, 793-94 (1983); Williams v. Rhodes, 393 U.S. 23, 30-31 <br>(1968).  Thus, courts must view severe restrictions on party ballot <br>access skeptically, affording exacting scrutiny to such <br>restrictions.  See Norman v. Reed, 502 U.S. 279, 288-89 (1992).  <br>Here, the complaint alleges facts which, if true, tend to support <br>the appellants' claims that the notarization requirement and seven- <br>day deadline unduly burden ballot access.  If, for example, the <br>appellants can prove that notarization is prohibitively expensive <br>or otherwise difficult to achieve (as the complaint avers), then <br>the Commission will have to show that the notarization requirement <br>is narrowly drawn to advance a compelling governmental interest.  <br>See id.  This showing requires the Commission to come forward with <br>proof.  Whether it ultimately can succeed in this endeavor is a <br>sufficiently open question that we cannot conclude, on the <br>pleadings, that no set of facts exists under which the appellants <br>might prevail. <br>  That clinches the matter.  The fact-specific nature of <br>the relevant inquiry, see, e.g., Anderson, 460 U.S. at 789-90 <br>(warning that this type of inquiry is never "automatic"), obviates <br>a resolution of this case on the basis of the complaint alone.  <br>Consequently, the district court acted too hastily in dismissing <br>the action for failure to state a potentially viable claim. <br>IV.  FURTHER PROCEEDINGS <br>  Having found dismissal unwarranted, we normally would <br>remand the case for vacation of the district court's order and <br>further proceedings in the ordinary course.  Here, however, <br>considerations of federalism, comity, and sound judicial <br>administration prompt us to travel a path less frequently taken. <br>  The distinguishing circumstance in this case is that the <br>appellants filed suit in federal court while simultaneously <br>pursuing (through the Party) an appeal from a disposition of the <br>same claims in the commonwealth courts.  This twist creates an <br>unusual, but not unprecedented, procedural posture.  In Glen Oaks <br>Utils., Inc. v. City of Houston, 280 F.2d 330 (5th Cir. 1960), a <br>group of plaintiffs filed suit in federal district court while <br>simultaneously appealing an unfavorable state court judgment on <br>essentially the same claims.  See id. at 331-32.  There, as here, <br>the duplication included parallel requests for injunctive relief <br>based on an alleged abridgement of federal constitutional rights.  <br>See id. at 333-34.  And at that time, Texas, like Puerto Rico, did <br>not accord res judicata effect to a judgment which was on appeal.  <br>See id. at 334.  The Fifth Circuit nonetheless affirmed an order <br>staying federal court proceedings pending final resolution of the <br>state court proceedings.  See id.  The court explained (in words <br>that apply with equal force to the instant case): <br>    Here the jurisdiction of the state court was <br>  already invoked and the [plaintiffs] had <br>  sought to bring about that unseemly conflict <br>  between two sovereignties which the doctrines <br>  of comity and abstention are designed to <br>  avoid. <br> <br>Id.; cf. In re President of Harvard College, 149 F.2d 69, 72-73 <br>(1st Cir. 1945) (holding stay improper absent a state court <br>judgment, but suggesting that an opposite result would inhere if a <br>state court judgment had been rendered and was pending on appeal in <br>the state system). <br>  Since Glen Oaks, abstention and related doctrines have <br>proliferated.  See Quackenbush v. Allstate Ins. Co., 517 U.S. 706, <br>716-17 (1996) (listing varieties of abstention).  Nonetheless, the <br>bedrock is unshaken:  familiar principles of federalism and comity <br>undergird virtually all of abstention's many doctrinal <br>permutations.  See, e.g., Younger v. Harris, 401 U.S. 37, 44 (1971) <br>(grounding one branch of abstention doctrine in comity and <br>federalism); Louisiana Power & Light Co. v. City of Thibodaux, 360 <br>U.S. 25, 28 (1959) (stating that abstention cases "reflect a deeper <br>policy derived from our federalism"); Railroad Comm'n v. Pullman <br>Co., 312 U.S. 496, 501 (1941) (justifying abstention as a means to <br>"further[] the harmonious relation between state and federal <br>authority").  Moreover, the various strains of abstention-related <br>doctrines are not Procrustean taxonomies, but, rather, concepts <br>that reflect "a complex of considerations designed to soften the <br>tensions inherent in a system that contemplates parallel judicial <br>processes."  Pennzoil Co. v. Texaco Inc., 481 U.S. 1, 11 n.9 <br>(1987); see also DeMauro v. DeMauro, 115 F.3d 94, 99 (1st Cir. <br>1997).  Thus, considerations of "wise judicial administration" <br>alone may sometimes warrant dismissal of a federal court <br>proceeding.  Colorado River Water Conserv. Dist. v. United States, <br>424 U.S. 800, 818 (1976). <br>  To be sure, this case arguably does not fit into any of <br>the established doctrinal boxes; and, at best, abstention remains <br>"an extraordinary and narrow exception to the duty of a District <br>Court to adjudicate a controversy properly before it," County of <br>Allegheny v. Frank Mashuda Co., 360 U.S. 185, 188 (1959).  <br>Nevertheless, several factors coalesce to convince us that a stay <br>is appropriate until the proceedings presently pending before the <br>Puerto Rico Supreme Court have run their course. <br>  First, federal courts should exercise their equitable <br>powers with discretion.  See El Dia, Inc. v. Hernandez Colon, 963 <br>F.2d 488, 497-98 (1st Cir. 1992).  An important hallmark of equity <br>is the ability to assess the totality of the circumstances and <br>custom-tailor appropriate relief.  It follows that "[s]imply <br>because an equitable remedy may be available does not necessarily <br>mean that it must automatically issue."  Id. at 497 (citing, inter <br>alia, Tennessee Valley Auth. v. Hill, 437 U.S. 153, 193 (1978)).  <br>We think that the circumstances here counsel in favor of restraint. <br>  Second, the appellants waited to file suit in federal <br>court until after the Puerto Rico Court of First Instance had <br>entered a final judgment adverse to their interests.  Their timing <br>raises the discomfiting specter of forum-shopping   and we are free <br>to factor this circumstance into the decisional calculus.  See <br>Gonzalez v. Cruz, 926 F.2d 1, 4 (1st Cir. 1991) (stating that the <br>order in which jurisdiction attaches not only can be considered, <br>but also "must be examined in light of the motivation of the <br>plaintiff in filing the second suit").  Indeed, in most <br>jurisdictions, res judicata would bar the appellants from going to <br>judgment in the state court and then searching out a federal forum <br>as a means of bobbing once more for the apple.  Although we may <br>ascribe no greater preclusive effect to the earlier judgment than <br>would the Puerto Rico courts, we need not turn a blind eye to those <br>proceedings.  See Bailey v. Ness, 733 F.2d 279, 282 (3d Cir. 1984); <br>see also Lundborg v. Phoenix Leasing, Inc., 91 F.3d 265, 272-73 <br>(1st Cir. 1996) (holding abstention appropriate even though claims <br>were not barred by res judicata).  As a practical matter, the <br>appellants filed the present suit in an effort to detour around an <br>unfavorable judgment of the commonwealth trial court, and this <br>attempted end run is highly relevant to the calculus of abstention.  <br>See Villa Marina Yacht Sales, Inc. v. Hatteras Yachts, 947 F.2d <br>529, 533-34 (1st Cir. 1991) (affirming abstention based in part on <br>federal plaintiff's motivation); see also Lundborg, 91 F.3d at 273 <br>(upholding order of dismissal when suit was "effectively an attempt <br>to undo a preexisting, final judgment of a state court"). <br>  Third, the commonwealth proceedings were not only filed <br>first, but have now progressed much further.  This, too, affects <br>the desirability of abstention.  See Moses H. Cone Mem. Hosp. v. <br>Mercury Constr. Corp., 460 U.S. 1, 21-22 (1983).  The Party <br>initially selected the commonwealth courts and aggressively pursued <br>its members' interests in that venue.  If the federal courts now <br>choose to defer, the appellants have no one to blame but <br>themselves. <br>  Fourth, the case before the Puerto Rico Supreme Court is <br>more comprehensive than the newer federal case because it covers <br>both commonwealth and federal constitutional claims.  Plainly, the <br>interests of judicial efficiency and eliminating piecemeal <br>litigation favor resolving these closely related claims in a single <br>forum.  See Bath Mem. Hosp. v. Maine Health Care Fin. Comm'n, 853 <br>F.2d 1007, 1012-13 (1st Cir. 1988).  There is also a real <br>possibility that the Puerto Rico Supreme Court may decide the case <br>before it on state-law grounds in a way that avoids altogether the <br>necessity for federal constitutional adjudication.  The <br>attractiveness of abstention increases in direct proportion to the <br>strength that one attaches to this possibility.  See Pullman, 312 <br>U.S. at 501; Romany v. Colegio de Abogados, 742 F.2d 32, 40 (1st <br>Cir. 1984); see also Aggarwal v. Ponce Sch. of Med., 745 F.2d 723, <br>726 (1st Cir. 1984) ("It has long been a basic tenet of the federal <br>courts to eschew the decision of cases on constitutional grounds <br>unless and until all other available avenues of resolution were <br>exhausted."). <br>  Last, and perhaps most important, the Puerto Rico Supreme <br>Court stands poised to enter a judgment on the merits that in all <br>probability will carry full preclusive effect under Puerto Rico <br>law.  From the standpoint of federalism and comity, there is <br>something particularly offensive about hijacking a case that is <br>pending on the docket of a state's highest tribunal.  See American <br>Benefit Life Ins. Co. v. United Founders Life Ins. Co., 515 F. <br>Supp. 800, 803 (W.D. Okla. 1980) ("Considerations of comity and <br>principles of sound judicial administration require abstention when <br>a state court decision is on appeal to that state's supreme court <br>and a second action is filed in federal court.").  Because we have <br>no reason to doubt that the "parallel state-court litigation will <br>be an adequate vehicle for the complete and prompt resolution of <br>the issues between the parties," Moses H. Cone, 460 U.S. at 28, <br>abstention presents a very palatable option. <br>  We recognize, of course, that the presence of a federal <br>issue "must always be a major consideration weighing against <br>surrender [of federal jurisdiction]."  Id. at 26; accord Gonzales, <br>926 F.2d at 5.  The time-sensitive nature of the appellants' claims <br>exerts additional pressure on this side of the balance.  <br>Nevertheless, given the unusual posture of the case and the <br>combined force of the factors we have enumerated, these <br>considerations are substantially outweighed by compelling interests <br>of fairness, comity, and sound judicial administration.  See Glen <br>Oaks, 280 F.2d at 333-34 (affirming stay of proceedings pending <br>resolution of state supreme court appeal notwithstanding the fact <br>that the plaintiffs' complaint raised federal constitutional <br>issues); Ray v. Hasley, 214 F.2d 366 (5th Cir. 1954) (similar).  As <br>we previously wrote in an analogous setting, "when a state court <br>has matters well in hand, withholding federal [equitable] relief <br>premised on constitutional grounds will maintain and facilitate <br>federalism; foster state-created accommodations of constitutional <br>principles and state interests; and husband federal judicial <br>resources."  El Dia, 963 F.2d at 497. <br>  We need go no further.  For the foregoing reasons, the <br>order dismissing the appellants' action is reversed and the matter <br>is remanded to the district court with instructions to vacate that <br>order and stay proceedings pending the Puerto Rico Supreme Court's <br>decision in the parallel commonwealth court litigation.  The <br>district court is, of course, at liberty to vacate the stay or to <br>make other or further orders in the event of changed circumstances. <br> <br>  So Ordered.</pre>

</body>

</html>